Citation Nr: 0941625	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  01-09 368	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD) from June 16, 1999.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, service connection for PTSD was 
granted and a rating of 30 percent was assigned, effective 
October 22, 1991.  The Veteran filed a notice of disagreement 
with the initial rating of 30 percent, and the Board denied 
the Veteran's claim in July 2003.  Thereafter, the Veteran 
appealed this claim to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2006, the Court 
reversed the Board's decision and remanded the case back to 
the Board for the purpose of assigning an initial, higher 
disability rating for PTSD.  In March 2007, the Board 
assigned a 100 percent rating from October 22, 1991 to June 
15, 1999, and increased the Veteran's disability rating to 50 
percent in from June 16, 1999.  A May 2007 rating decision 
was issued to reflect the change in the Veteran's disability 
rating.  

The Board's March 2007 decision was appealed to the Court, 
and in a July 2009 Memorandum Decision, the Court, upon 
notification of the Veteran's March 2009 death, vacated the 
Board's decision with respect to the matters appealed to the 
Court and dismissed the appeal for lack of jurisdiction.  

The Board further notes that, in a separate May 2005 
decision, the Board denied entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU).  The Veteran appealed that decision to the 
Court.  In a September 2007 Order, the Court set aside the 
issue of entitlement to a TDIU pending resolution by the 
Board of the issue of entitlement to a higher evaluation for 
posttraumatic stress disorder which, as noted above, was 
addressed by the Board in a March 2007 decision.  The 
Veteran's TDIU claim was remanded by the Board for further 
development in April 2009, and that issue had not been 
returned to the Board at the time of the notification of the 
Veteran's death.  The RO should take appropriate action on 
this issue in light of the Veteran's death.




FINDINGS OF FACT

1.  The Veteran had active military service from December 
1945 to December 1948, and from January 1949 to September 
1952.

2.  The Board issued a decision in March 2007 denying, in 
pertinent part, a rating in excess of 50 percent for PTSD 
from June 16, 1999.

2.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

3.  The Veteran died in March 2009, while his appeal to the 
Court was pending.

4.  In July 2009, the Court dismissed the Veteran's appeal to 
the Court and vacated the Board's March 2007 decision; in 
September 2009, the Court issued its mandate.
 

CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that if a veteran appeals to the Court an 
adverse determination of the Board with regard to his 
entitlement to disability compensation benefits under chapter 
11 of title 38 of the United States Code, then dies while the 
appeal is pending, the appropriate remedy is to vacate the 
Board's decision and dismiss the appeal before the Court.  
See, e.g., Landicho v. Brown, 7 Vet. App. 42, 54 (1994).  If 
the Court vacates the Board's decision in that situation, its 
action has the legal effect of nullifying the underlying 
adjudication by the agency of original jurisdiction (AOJ).  
See, e.g., 38 C.F.R. § 20.1104 (2009); Yoma v. Brown, 8 Vet. 
App. 298 (1995).  In such a situation, because there is no 
longer a viable underlying decision by the AOJ, the Board is 
without jurisdiction to take further action on the merits of 
the veteran's appeal.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2009); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997).

In the present case, the record shows that the Board issued a 
decision in March 2007 denying, in pertinent part, a rating 
in excess of 50 percent for PTSD from June 16, 1999.  The 
Veteran appealed the Board's decision to the Court.  
Unfortunately, however, he died in March 2009, while his 
appeal to the Court was pending.  In July 2009, the Court 
noted that it had not received any request that another party 
be substituted for the Veteran and dismissed the Veteran's 
appeal to the Court and vacated the Board's March 2007 
decision.  Pekular v. Mansfield, 21 Vet. App. 495, 505 
(2007); see Padgett v. Nicholson, 473 F.3d 1364 (Fed. Cir. 
2007); Landicho, 7 Vet. App. at 53-54.  The Court issued its 
mandate in September 2009.

Under applicable law, outlined above, and in light of the 
Court's decision in this case, it is the Board's conclusion 
that it does not have jurisdiction to take further action on 
the merits of the Veteran's appeal.  Inasmuch as the Board's 
March 2007 decision has been vacated, and the underlying 
decision by the RO nullified, there is no legal basis upon 
which the Board may proceed further.  The appeal must be 
dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2009).

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.



		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


